           Case 3:20-cv-01858-EMC Document 6 Filed 03/19/20 Page 1 of 2



 1   DAVID P. ENZMINGER (SBN: 137065)
     denzminger@winston.com
 2   JAMES C. LIN (SBN: 271673)
     jalin@winston.com
 3   WINSTON & STRAWN LLP
     275 Middlefield Rd., Suite 205
 4   Menlo Park, CA 94025
     Telephone: (650) 858-6500
 5   Facsimile:    (650) 858-6550
 6   KRISHNAN PADMANABHAN (SBN: 254220)
     kpadmanabhan@winston.com
 7   WINSTON & STRAWN LLP
     200 Park Avenue
 8   New York, NY 10166
     Telephone:   (212) 294-6700
 9   Facsimile:   (212) 294-4700
10   Attorneys for Plaintiff
     CISCO SYSTEMS, Inc.
11

12                                 UNITED STATES DISTRICT COURT

13                                NORTHERN DISTRICT OF CALIFORNIA

14    CISCO SYSTEMS, INC.,                            Case No. 3:20-cv-01858-JSC
15                   Plaintiff,                       PLAINTIFF CISCO SYSTEMS, INC.’S
                                                      CORPORATE DISCLOSURE STATEMENT
16            vs.                                     AND CERTIFICATION OF INTERESTED
                                                      ENTITIES OR PERSONS
17    CAPELLA PHOTONICS, INC.
18                   Defendant.
19

20

21          Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned certifies that as of this date,
22   Plaintiff Cisco Systems, Inc. (“Cisco”), has no parent company, and to its knowledge there is no
23   publically held corporation owning 10% or more of its stock.
24          Additionally, pursuant to Civil L.R. 3-15, Defendant Cisco, by and through its undersigned
25   counsel, certifies that as of this date, other than the named parties, no such interest is known.
26

27

28
                                               1
         CISCO’S CORPORATE DISCLOSURE STATEMENT AND CERTIFICATE OF INTERESTED ENTITIES OR
                               PERSON, CASE NO. 3:20-CV-01858-JSC
          Case 3:20-cv-01858-EMC Document 6 Filed 03/19/20 Page 2 of 2



 1   Dated: March 19, 2020                 WINSTON & STRAWN LLP
 2

 3                                         By: K. Padmanabhan________
                                               David P. Enzminger
 4                                             Krishnan Padmanabhan
                                               James Lin
 5
                                                Attorneys for Plaintiff
 6                                              CISCO SYSTEMS, Inc.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
        CISCO’S CORPORATE DISCLOSURE STATEMENT AND CERTIFICATE OF INTERESTED ENTITIES OR
                              PERSON, CASE NO. 3:20-CV-01858-JSC
